Citation Nr: 0434291	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-37 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for depression, with 
anxiety and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1964.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision in which 
the RO denied service connection for depression, with anxiety 
and insomnia.  In July 2003, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in October 2003, and the veteran filed a substantive appeal 
in December 2002.  

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran submitted additional 
evidence consisting of three lay statements from family 
members and friends, and accompanied by a waiver of RO 
jurisdiction.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. 20.1304(b) (2004).    

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for service connection for 
depression, with anxiety and insomnia, is necessary.

Initially, the Board notes that on examination in May 2003, a 
VA psychiatrist diagnosed the veteran with depressive 
disorder with manifestations of anxiety and insomnia, and 
also appeared to link this condition to a series of physical 
assaults alleged by the veteran to have occurred during 
service; the medical evidence of record also includes an 
April 2004 opinion from a private psychiatrist linking 
current insomnia to the claimed in-service assaults.  Given 
the above-noted medical evidence of a current psychiatric 
disability, as well as the medical findings suggesting a 
possible nexus between this disability and service, the Board 
points out that this case therefore turns on whether it is 
established that the alleged in-service physical assaults in 
fact occurred.  

With respect to the alleged in-service experiences that the 
veteran claims are related to the onset of his psychiatric 
disability, the veteran has contended that he was involved in 
numerous physical confrontations with other service members.  
The information he has provided as to these claimed assaults 
has primarily concerned a 1963 incident in which another 
serviceman aboard the ship on which the veteran was 
stationed, allegedly picked up a patrolman's night stick and 
threatened to kill the veteran, and the veteran was forced to 
defend himself with a deck knife.  According to the veteran, 
following this incident he was incarcerated aboard the ship 
for a period of five and one-half days for his own safety; he 
claims to have also been incarcerated on a second occasion 
for three days after allegedly disobeying orders.  The 
veteran further states that subsequent to his incarceration 
(it is not clear from the record whether he is referring to 
first or second alleged period of incarceration), he was 
assigned 30 days of extra duty on at least two occasions, 
which required him to work 4 additional hours beyond his 
normal 12-hour a day work schedule.  During the first 30 days 
of extra duty, he was treated for insomnia, and this 
treatment continued through the duration of his service.  The 
veteran also maintains that the serviceman who had attacked 
him with a weapon was later court-martialed and given a bad 
conduct discharge as a result of his role in the incident.  
Additionally, the veteran has asserted that there were 
several other instances in which he, along with some of his 
shipmates, were either beaten or threatened by other 
servicemen.  

The Board notes that the objective evidence from service 
currently of record, including a review of the veteran's 
service medical records (SMRs), does not document or 
otherwise corroborate the occurrence of any of the alleged 
assaults; however, at least some of the events the veteran 
has alleged, such as his incarceration following the alleged 
physical confrontation in 1963, are incidents of a nature 
that may be noted in the veteran's service personnel records.  
Thus, the RO should request from the National Personnel 
Records Center (NPRC) (and any other appropriate source(s), 
as necessary) the outstanding service personnel records of 
the veteran, associating all records and/or responses 
received with the claims file.  See 38 U.S.C.A. § 
5103A(a)(3).       

In addition, the RO should afford the veteran the opportunity 
to submit any statements from former service comrades or 
others (in particular from any individuals who knew the 
veteran during service, and may have direct knowledge as to 
any of the claimed assaults) that might corroborate the 
information the veteran has provided thus far regarding these 
alleged experiences.

The RO must also obtain and associate with the claims file 
all outstanding VA medical records.  The veteran has 
testified during the August 2004 hearing that he is currently 
undergoing psychiatric treatment at the North Chicago VA 
Medical Center (VAMC), although he did not specify any dates 
of treatment.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the North Chicago 
VAMC, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2004) as regards requesting records from Federal 
facilities.  

Furthermore, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A                   § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include specific consideration of the evidence 
received during the August 2004 Board hearing 
(notwithstanding the veteran's waiver of initial RO 
consideration of that evidence).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the North 
Chicago VAMC all outstanding pertinent 
records of treatment for a psychiatric 
disability.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should undertake appropriate 
action to obtain from the NPRC (and any 
other appropriate source(s), as 
necessary) all outstanding service 
personnel records for the veteran, 
following the procedures set forth in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

5.	The RO should afford the veteran an 
additional opportunity to submit any 
statements from former service comrades 
or others (in particular to include from 
any individuals who knew the veteran 
during service, and might have direct 
knowledge as to any of the claimed 
assaults) that might corroborate his 
account of the in-service events that he 
has alleged.     

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for depression, with 
anxiety and insomnia, in light of all 
pertinent evidence (to include that 
received during the August 2004 Board 
hearing) and legal authority. 

8.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to all additional legal 
authority considered and clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

